 In the Matter Of HILLSIDE FLUORSPAR MINES (KEYSTONE MINES)andDISTRICT # 50, UNITED MINE WORKERS OF AMERICACase No. B-58,31.-Decided September 6, 1943Mr. John H. Thomson,of Chicago, Ill., andMr. H. W. Hurst,ofRosiclare, Ill., for the Company.Mr. David Hunter,of Marion, Ky., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by District #50, UnitedMine Workers of America, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Hillside Fluorspar Mines (Keystone Mines), Marion,Kentucky, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHarold L. Hudson, Trial Examiner. Said hearing was held atEvansville, Indiana, on August 13, 1943.The company and theUnion appeared, participated and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, and to file briefs with the Board.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHillside Fluorspar Mines, an Illinois corporation with its homeoffice in Chicago, owns and operates the Keystone Mines near Marion,Kentucky, where it is engaged in the mining of fluorspar.Duringthe last 12 months it mined and shipped in interstate commerce atleast 10,000 tons of fluorspar, exceeding $50,000 in value.Duringthe same period, the Company purchased mining tools exceeding52 N. L. R. B., No. 68.441 442DECISIONSOF NATIONALLABOR RELATIONS BOARD$10,000 in value over 50 percent of which was shipped to the Company'sKeystone Mines from points outside the State of Kentucky.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict#50,UnitedMineWorkers of America, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive bargain-ing representative for its employeess unless and until it is certified bythe Board.The Union filed a petition on August 15, 1942, resulting in anelection held November 18, 1942.No bargaining representation wasthen chosen by the Company's employees.'The Company contendsthat no determination of representation should be made at this timebecause a year has not passed since the election of November 18, 1942,and the Union lost that election so decisively.We find no merit inthis contention.The Union submitted to the Trial Examiner 44membership and authorization cards for persons whose namesappeared on the Company's pay roll of June 20, 1943, which containednames of 68 persons in the unit herein found appropriate'All butone of these cards were dated subsequent to the election of November18, 1942.3Inasmuch as no collective bargaining representative of theemployees was chosen as a result of the election and as apparently amajority of the Company's employees in the appropriate unit havesince indicated a desire for representation by the Union, we believethe policies of the Act will best be effectuated by proceeding with adetermination of representatives at this time 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1Hillside Fluorspar Mines (Keystone Mines),45 N. L. R. B. 295; Supplemental Deci-sion and Order R-4361 issued December 8, 1942.Tho Union by card-check showed astrength of 32 members in a unit of 90. It lost the election by a vote of 65 to 7.i The Trial Examiner stated that all of the cards bore apparently genuine original signa-turesThe Company objected to receipt of the Trial Examiner's statement in evidence be-cause the signatures on the cards were not compared with true and genuine signatures ofthe employeesWe have affirmed the Trial Examiner's action in over-ruling this objection.The card-check is for the purpose only of showing aprima facieinterest by the Union suf-ficient to warrant holding an election. It is not proof of the number of employees whichthe Union representsIt need not be exact. SeeMatter of H. G. Hill Stores, Inc.39N. L R. B. 874.3 The cards were dated : 1 in August (no year), 1 in March 1943, 1 In April 1943, 6 inMay 1943, 33 in June 1943, and 2 in July 1943.SeeMatter of George A. Mesker & Company,51 N. L. R. B. 528;MatterofKnott& Gerllus,44 N. L. R. B. 477. HILLSIDE FLUORSPAR MINESIV.THE APPROPRIATE UNIT443We find in accordance with the stipulation of the parties that allproduction and maintenance employees at the Company's KeystoneMines, excluding all clerical employees, foremen and all other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or ef-fectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hillside Fluor-sparMines (Keystone Mines), Marion, Kentucky, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by District #50, United Mine Workersof America for the purposes of collective bargaining.